Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 1 of 43 PageID #: 4997




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG

JULIE ANN HAMSTEAD,

              Plaintiff,

v.                                                         CIVIL ACTION NO. 3:18-CV-79
                                                           (BAILEY)
D.R. WALKER, individually,

              Defendant.

            ORDER GRANTING DEFENDANT TROOPER D.R. WALKER’S
               MOTION FOR SUMMARY JUDGMENT AND DENYING
            PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

       Currently pending before this Court is Defendant Trooper D.R. Walker’s Motion for

Summary Judgment [Doc. 260] and Plaintiff’s Motion for Partial Summary Judgment [Doc.

262], both filed on February 10, 2020. Having been fully briefed, these matters are now

ripe for decision. For the reasons set forth below, this Court will GRANT Defendant

Trooper D.R. Walker’s Motion for Summary Judgment [Doc. 260] and DENY Plaintiff’s

Motion for Partial Summary Judgment [Doc. 262].

                                      BACKGROUND

       The events giving rise to this lawsuit occurred on the afternoon of April 25, 2016.

Plaintiff was opposed to a sidewalk and highway project in Ranson and Charles Town,

West Virginia, referred to throughout this lawsuit as the Fairfax Boulevard Project, which

she believed would affect parking access to one of her properties. On that day, plaintiff

observed forms being installed in front of her property and, believing the concrete pour to

which she was opposed to be imminent, decided to take action.

       Plaintiff parked her car in front of her property, allegedly to demonstrate that no one
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 2 of 43 PageID #: 4998




would be able to park there, and called 911 “want[ing to speak with] an officer [in] reference

[to the] city pouring concrete in front of her house.” [Doc. 261-4 at 1]; see also [Doc. 261-1

at 2–3]. Sergeant Keith Sigulinsky (“Sigulinsky”) of the Ranson Police Department took the

call and responded to the area where plaintiff was. See [Id. at 1–2]. However, Sigulinsky

states that because he was dispatched to a “disturbance” and did not see a disturbance,

he did not stop at plaintiff’s location. See [Docs. 261-4 at 1–2; 261-5 at 2–3; 261-6 at 8;

261-2 at 40]. Plaintiff, having seen Sigulinsky drive by her, concluded “this [is] not going

to work.” [Doc. 261-2 at 40].

       Thereafter, plaintiff had a confrontation with Jefferson Asphalt supervisor Allen

Shutts (“Shutts”) about the project. See [Docs. 261-7 at 2–3; 261-2 at 6–7]. Shutts

described the plaintiff as being “very, very upset,” and that plaintiff was “cussing and being

irate.” [Docs. 261-7 at 3; 261-2 at 7]. Eventually, around 4:18 p.m., Shutts called 911 “to

see if they could send an officer out to talk with [plaintiff],” because Shutts “didn’t want any

issues the next day” when the concrete was going to be poured. [Docs. 261-2 at 7; 261-8

at 1–2; 261-9 at 1].

       Officer Jason Newlin (“Newlin”) of the Charles Town Police Department was

dispatched to the call. See [Doc. 261-8 at 1–2]. Sigulinsky also heard the call come across

his radio and, thinking it might relate to the call he responded to a little while earlier, also

responded. See [Doc. 261-6 at 2]. Defendant was also in the area and responded when

he heard the call come across his radio because “[t]here was a disturbance called out . .

. [so defendant] went by to make sure everything was okay.” [Doc. 261-10 at 2].

       After Shutts placed his initial 911 call, but before any of the police officers arrived,

there was a collision between plaintiff’s vehicle and a Jefferson Asphalt pickup truck, driven

                                               2
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 3 of 43 PageID #: 4999




by Jefferson Asphalt employee Dale DeGrave, in a gravel parking lot across from American

Public University (“APU”) where Jefferson Asphalt was storing vehicles and equipment.

See, e.g., [Docs. 261-14 at 2; 261-2 at 8–9]. Shutts witnessed the collision and, around

4:23 p.m., made a second call to 911 to report it, stating that plaintiff struck the Jefferson

Asphalt truck. See [Docs. 261-2 at 8–9; 261-8 at 2; 261-9 at 1]. Approximately five

minutes later, Sigulinsky arrived at the scene, followed closely thereafter by Newlin and the

defendant. See [Docs. 261-12; 261-5 at 6; 261-8 at 1–2; 261-10 at 4; 261-15 at 8–9].

       Sigulinsky and Newlin began interviewing the Jefferson Asphalt employees present

at the scene and asked plaintiff to remain with defendant while they did so. See [Doc. 261-

1 at 6]. As Sigulinsky and Newlin attempted to conduct these interviews, plaintiff kept

interrupting their efforts. See [Docs. 261-2 at 10; 261-2 at 19; 261-2 at 23; 261-7 at 4–5;

261-16 at 2]. The witnesses and police officers at the scene described plaintiff as being

“irate,” “upset,” “yelling and screaming,” “very loud,” “rude,” and “hysterical,” and said that

plaintiff kept attempting to go over to where Sigulinsky and Newlin were conducting their

interviews. See [Docs. 261-2 at 11, 14–15, 19, 23, 27, 28; 261-6 at 4; 261-7 at 4–5; 261-14

at 4; 261-17 at 2]. Plaintiff has described her actions as “exercis[ing] her right to defend

herself against false charges.” [Doc. 110 at 9]. The witnesses and police officers at the

scene state that defendant told plaintiff several times to be quiet, calm down, stay away

from the officers conducting their interviews, and that she would have the opportunity to tell

her side of the story after the interviews with the Jefferson Asphalt employees were

completed. See [Docs. 261-2 at 11, 14, 23, 26, 28, 33; 261-17 at 2]. Plaintiff alleges that

defendant kept telling her to “shut up,” and that defendant showed no interest in hearing

her side of the story. See [Doc. 110 at 8–9].

                                              3
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 4 of 43 PageID #: 5000




       The witnesses state that after plaintiff repeatedly refused to obey defendant’s

instructions, plaintiff once again began walking towards Sigulinsky and Newlin, who had

their backs to plaintiff continuing to talk to the Jefferson Asphalt employees. See [Docs.

261-2 at 15, 19–20, 26, 29; 261-6 at 4]. Defendant states that “[a]t that point, [he] made

the decision to place [plaintiff] under arrest for disorderly conduct and on obstructing.”

[Doc. 261-2 at 29]. As plaintiff started walking away from defendant towards the other

officers, defendant went to grab plaintiff’s arm, at which point witnesses state that plaintiff

swatted defendant’s hand away from her. See [Docs. 261-2 at 11, 16, 20, 29; 261-6 at 5;

261-7 at 5]. When defendant went to grab plaintiff again in an attempt to take plaintiff into

custody, all of the witnesses state that plaintiff actively resisted arrest, refusing to give

plaintiff her other arm so that she could not be handcuffed and attempting to pull away from

defendant. See [Docs. 261-2 at 12, 20, 24, 29; 261-6 at 6; 261-14 at 5; 261-16 at 4, 6; 261-

17 at 4]. At that point, defendant placed plaintiff up against a work truck in order to gain

better control over her to effect the arrest. See, e.g., [Doc. 261-2 at 29]. The witnesses

state that plaintiff continued to resist and shield her arms from defendant when she was

placed up against the vehicle. See [Docs. 261-2 at 12, 16–17, 21, 24, 29; 261-6 at 6; 261-

14 at 5; 261-16 at 4, 6; 261-17 at 4]. Thus, defendant “decided to put [plaintiff] on the

ground,” where after “struggl[ing] there for a couple seconds,” defendant was eventually

able to place plaintiff in handcuffs and put her in the back of his police cruiser. [Doc. 261-2

at 29–30]; see also [Docs. 261-1 at 7; 261-2 at 12, 14; 261-6 at 4; 261-16 at 6]. Plaintiff

alleges that she did not resist arrest and describes the force used in effecting her arrest as

defendant “smash[ing] the right side of her face into [the] work truck[,] breaking her

eyeglasses” and “slamm[ing] plaintiff face down into the ground, bloodying her knees.”

                                              4
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 5 of 43 PageID #: 5001




[Doc. 110 at 9–10].

       Following plaintiff’s arrest, it was decided that defendant should take the lead on the

overall investigation, including the vehicle accident. See [Doc. 261-15 at 2–3]. Thus,

defendant turned to investigating the accident, taking photographs of the accident scene,

while Newlin offered to take statements from the witnesses. See [Docs. 261-2 at 31–33;

261-15 at 2–3]. While defendant was investigating the accident, plaintiff’s husband, Mr.

Hamstead, arrived on the scene and stopped briefly to speak with plaintiff while she was

in the back of defendant’s cruiser. See [Docs. 261-1 at 8; 261-2 at 31–33]. Mr. Hamstead

urged defendant to take plaintiff to the hospital to have her shoulder examined and, after

being prodded several times, defendant ceased investigating the accident and took plaintiff

to the hospital, leaving Newlin to continue collecting witness statements. See [Docs. 261-2

at 31–33]. Mr. Hamstead followed defendant to the hospital. See [Doc.261-1 at 16–17].1

Plaintiff alleges that on the drive to the hospital, defendant drove recklessly while plaintiff

was unbuckled in the back seat, and that defendant told her “don’t show your ass” at the

hospital. See [Doc. 110 at 15, 18]. Defendant admits that plaintiff was unbuckled and that

he made a remark to this effect because of plaintiff’s earlier behavior. See [Doc. 261-2 at

35].

       Defendant arrived at the hospital with plaintiff at 4:54 p.m. [Docs. 261-8 at 1; 259-2

at 1, 13]. While ambulating into the hospital, plaintiff was observed having no trouble

moving her head and neck. See [Doc. 259-2 at 7]. Upon examination, plaintiff was



       1
         While plaintiff acknowledges Mr. Hamstead followed a state police cruiser to the
hospital, she claims it was a “decoy” cruiser and not defendant’s. This contention is part
of her conspiracy theory, which will be discussed infra.

                                              5
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 6 of 43 PageID #: 5002




diagnosed with left shoulder pain and a cervical spine sprain. See [Id. at 2]. Plaintiff also

had a visible scratch on her left knee. See [Id. at 9]. Despite plaintiff’s claims that

defendant broke her arm, imaging revealed no fractures or dislocations. See [Id. at 29].

Plaintiff was discharged from the hospital at 10:45 p.m. See [Id. at 18].

       Defendant then transported plaintiff to the State Police detachment for processing,

arriving at 10:54 p.m. See [Doc. 259-8 at 1]. While completing his report, defendant ate

and listened to country music, which plaintiff describes as “sex songs.” See [Docs. 110 at

118; 261-1 at 25–26]. Defendant charged plaintiff with three misdemeanor counts: (1)

obstructing an officer, (2) disorderly conduct, and (3) destruction of property. See [Doc.

259-20 at 1]. Defendant left the detachment at 11:34 p.m. and took plaintiff to magistrate

court for her arraignment,2 arriving at 11:41 p.m. See [Doc. 261-8 at 1]. Plaintiff was

arraigned and released on personal recognizance at 11:53 p.m., with the magistrate finding

probable cause for all three counts. See [Docs. 261-21 at 1; 261-22 at 1].

       Plaintiff was convicted of the obstruction and disorderly conduct charges following

a bench trial in the Jefferson County Magistrate Court. See [Doc. 261-24 at 1–2]. Plaintiff

was acquitted of the destruction of property charge because the magistrate found that the

damage to the Jefferson Asphalt truck did not diminish the utility or value of the vehicle.

See [Docs. 261-24 at 3; 261-2 at 43]. Plaintiff appealed her convictions to the Jefferson

County Circuit Court, and ultimately entered a plea of nolo contendere to the disorderly


       2
         Mr. Hamstead contacted a magistrate to arrange for plaintiff to be arraigned that
night. See [Docs. 261-1 at 24; 261-10 at 3]. Newlin noted in his deposition that it was not
normal procedure for an arrestee to be arraigned after normal business hours. See [Doc.
259-15 at 3–4]. Even the magistrate who presided over plaintiff’s bench trial noted on the
record that plaintiff received “special treatment” by being arraigned that evening rather than
spending the night in jail and being arraigned the next day. See [Doc. 259-2 at 44].

                                              6
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 7 of 43 PageID #: 5003




conduct charge in exchange for the State dismissing the charge of obstructing an officer.

See [Doc. 146-2].

       This lawsuit eventually followed. Plaintiff’s Second Amended Complaint essentially

named as defendants every individual plaintiff interacted with on the day in question and

the organizations or municipalities that those individuals worked for. Specially, the Second

Amended Complaint named the following defendants: (1) the instant defendant, D.R.

Walker; (2) the City of Ranson, West Virginia; (3) Sigulinsky; (4) the City of Charles Town,

West Virginia; (5) Newlin; (6) West Virginia Department of Highway employees Rodney

Hedrick and Kyle Reed Koppenhaver; (7) Jefferson Contracting, Inc.; (8) Jefferson Asphalt

Products Company; (9) Jefferson Asphalt employees Dale DeGrave, Allen Shutts, and

John Timothy Morris; (10) Charles Town General Hospital; and (11) Kelly Halbert, a

registered nurse who attended to plaintiff in the hospital. See [Doc. 110 at 1]. Plaintiff’s

Second Amended Complaint asserted a myriad of claims against all of these individuals

and organizations based on plaintiff’s assertion that they all conspired together to fabricate

false criminal charges against plaintiff “in retaliation for plaintiff’s protest over the unvetted

and unlawful State Project” and to aid in defendant’s “malicious scheme to overcharge

plaintiff . . . in an attempt to shield [defendant] from responsibility for his excessive use of

force . . . and to justify plaintiff’s arrest.” See [Doc. 110 at 11–12, 22–25]. This alleged

conspiracy and cover up included, but was not limited to, the manufacturing of evidence

to implicate plaintiff was at fault for the motor vehicle accident and providing false

statements. See generally [Doc. 110]. In fact, plaintiff claims the videos taken from APU’s

security cameras [Doc. 261-12] do not reflect the actual events, but are a reenactment

staged to cover up the conspiracy to falsely charge her. See [Docs. 110 at 11–15; 261-13

                                                7
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 8 of 43 PageID #: 5004




at 6–7].

       Following the motion to dismiss stage of this litigation, only one defendant

remains—defendant Walker—and only three causes of action remain against the

defendant: (1) a Fourth Amendment excessive force claim, (2) a Fourth Amendment

unreasonable search and seizure claim, and (3) a tort of outrage claim. Defendant now

moves for summary judgment on all of these claims. Defendant asserts that because

defendant’s “use of force to effect [plaintiff’s] arrest was objectively reasonable, he is

entitled to qualified immunity from [plaintiff’s] Fourth Amendment excessive force claim.”

[Doc. 260 at 1]. Further, defendant argues that plaintiff “does not have evidence by which

a reasonable jury could find that she has established the essential elements of her Fourth

Amendment search and seizure and intentional infliction of emotional distress counts.”

[Id.]. Defendant argues that “[i]n particular, [plaintiff’s] conspiracy theory is blatantly

contradicted by the record as a whole and supported only by her uncorroborated, self-

serving testimony and speculation.” [Id.].

       In response, plaintiff asserts that a “genuine issue exists in this case because ‘the

evidence is such that a reasonable jury could return a verdict for the non-moving party.’”

[Doc. 281 at 1] (citation omitted). Plaintiff argues that defendant “seeks to have the Court

supplant the providence [sic] of the jury.” [Id.] Plaintiff also makes her own motion for

partial summary judgment as to her Fourth Amendment unreasonable search and seizure

claim. See [Doc. 262].

                                STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 provides that summary judgment is appropriate

“if the pleadings, depositions, answers to interrogatories, and admissions on file, together

                                             8
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 9 of 43 PageID #: 5005




with the affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” The party seeking

summary judgment bears the initial burden of showing the absence of any genuine issues

of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). If the

moving party meets this burden, the nonmoving party “may not rest upon the mere

allegations or denials of its pleading, but must set forth specific facts showing there is a

genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

genuine issue exists “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Id. “The inquiry performed is the threshold inquiry of determining

whether there is the need for a trial—whether, in other words, there are any genuine factual

issues that properly can be resolved only by a finder of fact because they may reasonably

be resolved in favor of either party.” Id. at 250.

       In reviewing the supported underlying facts, all reasonable inferences must be

viewed in the light most favorable to the party opposing the motion. See Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Additionally, the party

opposing summary judgment “must do more than simply show that there is some

metaphysical doubt as to the material facts.” Id. at 586. That is, once the movant has met

its burden to show absence of material fact, the party opposing summary judgment must

then come forward with affidavits or other evidence demonstrating there is indeed a

genuine issue for trial. Fed. R. Civ. P. 56(c); Celotex Corp., 477 U.S. at 323–25;

Anderson, 477 U.S. at 248. “If the evidence is merely colorable, or is not significantly

probative, summary judgment may be granted.” Anderson, 477 U.S. at 249 (citations


                                              9
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 10 of 43 PageID #: 5006




 omitted). Although all justifiable inferences are to be drawn in favor of the non-movant, the

 non-moving party “cannot create a genuine issue of material fact through mere speculation

 or the building of one inference upon another.” Beale v. Hardy, 769 F.2d 213, 214 (4th Cir.

 1985). “Permissible inferences must still be within the range of reasonable probability, . .

 . and it is the duty of the court to withdraw the case from the jury when the necessary

 inference is so tenuous that it rests merely upon speculation and conjecture.” Sylvia Dev.

 Corp. v. Calvert Cty., Md., 48 F.3d 810, 818 (4th Cir. 1995). Further, “the plain language

 of Rule 56(c) mandates the entry of summary judgment . . . against a party who fails to

 make a showing sufficient to establish the existence of an element essential to that party’s

 case, and on which that party will bear the burden of proof at trial.” Celotex Corp., 477

 U.S. at 322.

        When faced with cross-motions for summary judgment, a district court is not

 required to grant judgment as a matter of law for one side or the other; rather, the court

 must evaluate each party’s motion on its own merits, taking care in each instance to draw

 all reasonable inferences against the party whose motion is under consideration. Wright,

 Miller, & Kane, Federal Practice and Procedure: Civil 2d § 2720.

                                        DISCUSSION

        This Court will address each of the three remaining claims against defendant in turn.

 A. Excessive Force Claim

        Defendant asserts that because defendant’s “use of force to effect [plaintiff’s] arrest

 was objectively reasonable, he is entitled to qualified immunity from [plaintiff’s] Fourth

 Amendment excessive force claim.” [Doc. 260 at 1]. “The doctrine of qualified immunity



                                              10
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 11 of 43 PageID #: 5007




 protects government officials ‘from liability for civil damages insofar as their conduct does

 not violate clearly established statutory or constitutional rights of which a reasonable person

 would have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.

 Fitzgerald, 457 U.S. 800, 818 (1982)). Stated differently, “[q]ualified immunity protects

 officers who commit constitutional violations but who, in light of clearly established law,

 could reasonably believe that their actions were lawful.” Henry v. Purnell, 652 F.3d 524,

 531 (4th Cir. 2011) (en banc).

        It is clearly established that the Fourth Amendment confers upon individuals a

 constitutional right to be free from excessive force during the course of an arrest. Graham

 v. Connor, 490 U.S. 386 (1989), accord Turmon v. Jordan, 405 F.3d 202, 207 (4th Cir.

 2005) (“The Fourth Amendment’s right to be free from unreasonable seizures includes the

 right to be free from seizures carried out with excessive force.”). However, “[w]hen

 evaluating whether a right was clearly established at the time of a violation, courts do not

 ask whether the right allegedly violated was established as a broad general proposition but

 whether it would be clear to a reasonable official that his conduct was unlawful in the

 situation he confronted.” Pegg v. Herrnberger, 845 F.3d 112, 117 (4th Cir. 2017) (internal

 citations and quotation marks omitted). Thus, ultimately, whether or not qualified immunity

 shields defendant from liability depends upon whether or not the force employed during

 plaintiff’s arrest was excessive.

        To determine whether a police officer applied excessive force in violation of the

 Fourth Amendment, courts examine officers’ actions “in light of the facts and circumstances

 confronting them, without regard to their underlying intent or motivation.” Graham, 490



                                               11
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 12 of 43 PageID #: 5008




 U.S. at 397.     Thus, “[s]ubjective factors involving the officer’s motives, intent, or

 propensities are not relevant,” Rowland v. Perry, 41 F.3d 167, 173 (4th Cir. 1994), but

 instead “whether an officer has used excessive force is analyzed under a standard of

 objective reasonableness.”      Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011).

 Specifically, courts examine “the severity of the crime at issue, whether the suspect poses

 an immediate threat to the safety of the officers or others, and whether he is actively

 resisting arrest or attempting to evade arrest by flight.” Graham, 490 U.S. at 397. “The

 extent of the plaintiff’s injuries is also a relevant consideration.” Turmon, 405 F.3d at 207.

 Moreover, the Supreme Court has explained that:

        The reasonableness of a particular use of force must be judged from the
        perspective of a reasonable officer on the scene, rather than with the 20/20
        vision of hindsight. . . . Not every push or shove, even if it may later seem
        unnecessary in the peace of a judge’s chambers, violates the Fourth
        Amendment. The calculus of reasonableness must embody allowance for
        the fact that police officers are often forced to make split-second
        judgments—in circumstances that are tense, uncertain, and rapidly
        evolving—about the amount of force that is necessary in a particular
        situation.

 Graham, 490 U.S. at 396–97 (internal citations and quotation marks omitted).

        Here, though the severity of the crimes with which plaintiff was charged are relatively

 minor, every single witness to the event except plaintiff testified under oath—some on

 multiple occasions—that plaintiff actively resisted arrest. See [Docs. 261-2 at 11–12,

 16–17, 20–21, 24, 29; 261-6 at 5–6; 261-7 at 5, 261-14 at 5; 261-16 at 4; 261-17 at 4].

 Though plaintiff alleges that she did not resist arrest, [Doc. 110 at 10], plaintiff offers

 absolutely no evidence to refute the testimony of every other witness on the scene. This

 Court would agree with defendant that plaintiff “confuses ‘allegations’ with ‘evidence.’”



                                              12
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 13 of 43 PageID #: 5009




 [Doc. 306 at 4].

        In response to defendant’s Motion, plaintiff does not cite to a shred of evidence to

 support her version of the events. Instead, plaintiff merely relies upon her own allegations

 and sets forth further speculation.       Plaintiff does not even provide any of her own

 testimony— by deposition, affidavit, or otherwise—to support her allegation that her arrest

 was “carried out without resistance.” [Doc. 110 at 10]. There is a total of four pages from

 plaintiff’s deposition included with her response brief; none of which contradict the

 testimony of all of the other witnesses at the scene that plaintiff actively resisted arrest.

 See [Docs. 281-7 at 3; 281-9 at 3; 281-10 at 3; 281-14 at 3].

        Furthermore, while defendant testified that he did not fear for his own safety, multiple

 witnesses testified that plaintiff approached Newlin and Sigulinsky from the rear, which

 potentially could have endangered those two officers. See [Docs. 261-2 at 15, 19, 37; 261-

 6 at 4]. This is particularly true considering that witnesses stated plaintiff was “irate,” acting

 “hysterical,” and “walking aggressively” towards them. See [Docs. 261-2 at 7, 11, 14,

 19–20, 23, 26, 27; 261-6 at 4; 261-7 at 3–5; 261-17 at 2]. Once again, plaintiff puts forth

 no evidence of her own to contradict these witnesses’ testimony, apart from her

 unsupported allegations.

        Upon consideration of the evidence, this Court concludes that defendant applied no

 more force than necessary to overcome plaintiff’s resistance and protect the other officers

 at the scene. Plaintiff presents no evidence to support her allegation that defendant

 “smashed the right side of her face into [the] work truck” and “slammed plaintiff face down




                                                13
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 14 of 43 PageID #: 5010




 into the ground.”3 [Doc. 110 at 9–10]. To the contrary, all of the witness testimony stated

 that defendant “placed” or “put” plaintiff up against the truck in order to help defendant

 control plaintiff—who was actively resisting defendant’s attempts to handcuff her—and that

 when plaintiff continued to resist being handcuffed, defendant performed a simple and

 common takedown maneuver to ensure plaintiff’s compliance. See [Docs. 261-2 at 12,

 16–17, 22, 24, 29–30; 261-16 at 6; 261-17 at 4]. There is no evidence defendant ever

 struck or kicked plaintiff, and plaintiff remained on the ground no longer than the time

 defendant needed to handcuff her. Once plaintiff was handcuffed, defendant assisted

 plaintiff back to her feet and refrained from any further physical contact. As a result of the

 encounter, plaintiff suffered minor injuries, receiving only diagnostic treatment at the

 hospital before being released a few hours after her arrival. See [Doc. 259-2]. “An

 efficient, lawful arrest4 of a resisting suspect that causes the suspect to suffer only de

 minimis injuries does not constitute excessive force.” Pegg, 845 F.3d at 120. Therefore,




        3
          The only evidence plaintiff has presented to support this claim is a picture of broken
 eyeglasses. See [Doc. 281-38 at 2]. Assuming these eyeglasses are plaintiff’s and that
 they were, in fact, broken during her arrest, such would be evidence that force was used
 to effect plaintiff’s arrest, but it does little to prove that the amount of force utilized was
 excessive. This is particularly true where plaintiff offers no testimony of her own to support
 her allegations.
        4
          To the extent plaintiff continues to argue that “there was no objectively reasonable
 cause for [plaintiff’s] arrest,” [Doc. 281 at 10], and that a jury “could determine that
 [defendant] had no valid basis for arresting [plaintiff] in the first place,” [id. at 1], plaintiff is
 again attempting to relitigate an issue that has already been decided. While plaintiff
 continues to assert that defendant lacked probable cause to arrest her at all, this Court has
 already ruled plaintiff’s conviction for disorderly conduct bars her from challenging probable
 cause for her arrest. See [Doc. 150 at 13]. Plaintiff clearly disagrees with this Court’s
 decision, and she is free to present such disagreement on appeal, but such is no longer an
 issue in this case.

                                                  14
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 15 of 43 PageID #: 5011




 this Court finds that defendant’s actions were objectively reasonable5 and that defendant

 is entitled to qualified immunity as a result.

        Plaintiff argues defendant asks this Court to invade the province of the jury, by

 “weigh[ing] the evidence and mak[ing] credibility determinations.” [Doc. 281 at 1]. Plaintiff

 argues that the “veracity of Plaintiff’s allegations should not be measured by the number

 of witnesses testifying for each side,” [id. at 2], and that the “evidence is such that a

 reasonable jury could return a verdict for the non-moving party.” [Id. at 1] (citation and

 quotation marks omitted). This Court disagrees.

        This case is not a “he-said/she-said,” but rather a he-said, he-said, he-said, he-said,

 he-said, he-said, he-said, he-said, he-said, he-said, he-said, he-said/she-said. However,

 it is not the shear number of witnesses supporting defendant’s version of the events that

 is important, nor is this Court making credibility determinations with regard to conflicting

 testimony. Instead, it is the fact that defendant presents a significant amount of evidence

 supporting his version of the events without plaintiff presenting contradictory evidence of

 her own that leaves this Court with no option other than to find in favor of defendant. While

 what “he-said” is supported by all of the witnesses’ testimony and the documentary

 evidence in the record, what “she-said” can only be gleaned from plaintiff’s allegations and

 argument, but is not supported by evidence in the record. As previously noted, plaintiff


        5
          This Court notes that after an investigation into defendant’s “response to resistance
 or aggression,” the West Virginia State Police determined that defendant’s actions were
 “reasonable,” “appropriate,” and “policy compliant.” [Doc. 261-23 at 5, 10]. The use of a
 takedown is also exactly what the police training submitted by plaintiff states is an
 appropriate response to a subject pulling away from an officer. See [Doc. 281-24 at 50].
 Finally, the Court notes that not one witness had any problem with defendant’s actions that
 day, describing defendant as “very patient in the situation” and acting “in a professional
 manner.” See [Docs. 261-2 at 12, 17; 261-6 at 7; 261-16 at 6].

                                                  15
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 16 of 43 PageID #: 5012




 does not even present this Court with her own sworn testimony to contradict defendant’s

 version of the events, instead simply relying on unsupported allegations and speculation.

 Despite plaintiff’s arguments to the contrary, this Court is, in fact, required to remove such

 a case from the jury when presented with such a situation. See Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 256 (1986) (“[A] party opposing a properly supported motion

 for summary judgment may not rest upon mere allegation or denials of his pleading, but

 must set forth specific facts showing that there is a genuine issue for trial.”); Everson v.

 Leis, 556 F.3d 484, 496 (6th Cir. 2009) (“The failure to present any evidence to counter a

 well-supported motion for summary judgment alone is grounds for granting the motion.”);

 Ford Motor Co. v. McDavid, 259 F.2d 261, 266 (4th Cir. 1958) (“Permissible inferences

 must still be within the range of reasonable probability, however, and it is the duty of the

 court to withdraw the case from the jury when the necessary inference is so tenuous that

 it rests merely upon speculation and conjecture.”); Sylvia Dev. Corp. v. Calvert Cty, Md.,

 48 F.3d 810, 818 (4th Cir. 1995) (“[T]he non-moving party must present sufficient evidence

 such that reasonable jurors could find by a preponderance of the evidence for the

 non-movant, for an apparent dispute is not ‘genuine’ within contemplation of the summary

 judgment rule unless the non-movant’s version is supported by sufficient evidence to permit

 a reasonable jury to find the fact[s] in his favor.”) (internal citations and quotation marks

 omitted); Scott v. Harris, 550 U.S. 372, 380 (2007) (“When opposing parties tell two

 different stories, one of which is blatantly contradicted by the record, so that no reasonable

 jury could believe it, a court should not adopt that version of the facts for purposes of ruling

 on a motion for summary judgment.”); Felty v. Graves-Humphreys Co., 818 F.2d 1126,



                                               16
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 17 of 43 PageID #: 5013




 1128 (4th Cir. 1987) (“Unsupported speculation is not sufficient to defeat a summary

 judgment motion.”); Erwin v. United States, 591 F.3d 313, 319 (4th Cir. 2010) (a non-

 movant “cannot create a material fact by reliance on conclusory allegations or bare

 denials”); Pronin v. Johnson, 628 F. App’x 160, 161 (4th Cir. 2015) (“[A] party cannot

 withstand summary judgment by relying solely on his own self-serving allegations

 unsupported by any corroborating evidence.”); Choe v. Smith, 1995 WL 541675, at *2 (4th

 Cir. 1995) (“In response to the Defendants' affidavits rebutting [plaintiff’s] claims, [plaintiff]

 merely alleged that the Defendants were lying. She submitted no affidavits or evidence in

 support of this allegation. To survive summary judgment, however, [plaintiff] was required

 to produce more than a mere allegation of the existence of a material fact.”).

        In sum, summary judgment is the time to show your cards; the time to show the

 Court exactly what admissible evidence you have from which a reasonable jury could rule

 in your favor. Here, plaintiff simply fails to do so. This Court would agree with defendant

 that plaintiff “fails to recognize that we are no longer at the Rule 12(b)(6) stage but at the

 Rule 56 stage, where she must identify record evidence to support her claims so as to

 show that there is a genuine dispute of material fact.” [Doc. 306 at 5].

        Defendant has put forth evidence demonstrating his actions were objectively

 reasonable and that he reasonably could have believed his conduct was lawful, thus

 demonstrating that he is entitled to qualified immunity from plaintiff’s excessive force claim.

 On the contrary, plaintiff has not put forth evidence to contradict defendant’s version of the

 events or support a different conclusion. It is plaintiff’s own lack of support for her

 allegations that creates no genuine dispute of material fact; not any determination by this



                                                17
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 18 of 43 PageID #: 5014




 Court regarding the veracity of any witness’s claims. Accordingly, this Court will grant

 summary judgment in favor of defendant with regard to plaintiff’s excessive force claim.

 B. Unreasonable Search and Seizure Claim

        Before addressing plaintiff’s Fourth Amendment unreasonable search and seizure

 claim, this Court must first address Defendant Trooper D.R. Walker’s Motion to Strike

 Plaintiff’s Affidavit in Support of her Motion for Partial Summary Judgment [Doc. 279],

 which seeks to strike certain provisions of plaintiff’s affidavit supporting her Motion for

 Partial Summary Judgment as to liability for her unreasonable search and seizure claim.

 Defendant argues the provisions he is seeking to strike “consist of [plaintiff’s] conclusions

 and speculation, . . . are not based upon Plaintiff’s personal knowledge, or . . . are

 otherwise inadmissible.” [Id. at 1]. In response, plaintiff argues what defendant classifies

 as “speculation” is instead plaintiff’s “lay witness opinion testimony which is admissible.”

 [Doc. 304 at 1].

        1. Defendant’s Motion to Strike

        Federal Rule of Civil Procedure 56 provides that “[a]n affidavit or declaration used

 to support or oppose a motion must be made on personal knowledge, set out facts that

 would be admissible in evidence, and show that the affiant or declarant is competent to

 testify on the matters stated.” Fed. R. Civ. P. 56(c)(4); see also Evans v. Techs.

 Applications & Serv. Co, 80 F.3d 954, 962 (4th Cir. 1996) (stating that affidavits submitted

 to support or oppose a motion for summary judgment must “contain admissible evidence

 and be based on personal knowledge”). A court may strike from an affidavit any statement

 that is inadmissible hearsay, speculation, or unsupported argument. See Pfeil v. Rogers,



                                              18
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 19 of 43 PageID #: 5015




 757 F.2d 850, 861–63 (7th Cir. 1985); see also Haynes v. Twin Cedars Youth & Family

 Servs., 2012 WL 895699, at *7 (M.D. Ga. Mar. 15, 2012) (Royal, C.J.) (“[A] court may

 strike or disregard the improper portions of an affidavit submitted in connection with a

 motion for summary judgment, and consider the remainder of the testimony or statement.”)

 (citing Lee v. Nat’l Life Assurance Co. of Canada, 632 F.2d 524, 529 (5th Cir. 1980));

 Pritchard v. Southern Co. Servs., 92 F.3d 1130, 1135 (11th Cir. 1996) (“[I]nadmissable

 hearsay . . . [cannot] defeat summary judgment when that hearsay will not be reducible to

 admissible form at trial.” ) (citing McMillian v. Johnson, 88 F.3d 1573 (11th Cir. 1996)).

        For a matter to be considered within a witness’s personal knowledge, it must be

 “derived from the exercise of his own senses, not from the reports of others—in other

 words, [it] must be founded on personal observation.” United States v. Evans, 484 F.2d

 1178, 1181 (2nd Cir. 1973). A party’s mere “belief” and/or speculation is not based on

 personal knowledge and is not competent summary judgment evidence. See Gen.

 Longshore Workers, Int’l Longshoremen Ass’n, Local 1988 v. Pate Stevedore Co.,

 1993 WL 603297, at *8 (N.D. Fla. Dec. 30, 1993) (Vinson, J.), aff’d sub nom. Gen.

 Longshore v. Pate Stevedore, 41 F.3d 668 (11th Cir. 1994) (holding that a party’s belief

 does not satisfy the personal knowledge requirement because “[b]elief, no matter how

 sincere, is not equivalent to knowledge”) (citing Jameson v. Jameson, 176 F.2d 58, 60

 (D.C. Cir. 1949)). “Although ‘personal knowledge’ may include inferences and opinions,

 those inferences must be substantiated by specific facts.” Drake v. Minnesota Min. &

 Mfg. Co., 134 F.3d 878, 887 (7th Cir. 1998) (citing Davis v. City of Chicago, 841 F.2d

 186, 189 (7th Cir. 1998)). Further, a lay witness may only offer an opinion if it is “rationally


                                               19
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 20 of 43 PageID #: 5016




 based on the witness’s perception” and “helpful to clearly understanding the witness’s

 testimony or to determining a fact in issue.” Fed. R. Evid. 701.

        With these rules in mind, this Court turns to considering the provisions defendant

 seeks to strike. Defendant moves this Court to strike paragraphs 4, 5, 7, 9, 12, 13, and 14

 from plaintiff’s affidavit in their entirety. This Court will discuss each of these paragraphs

 in turn.

        PARAGRAPH 4

        4. That, based on my careful review of video footage captured and provided
        by American Public University, and upon information and belief, I conclude
        that, following my arrest, former Trooper D.R. Walker commissioned a young
        tall male to enter my vehicle from the passenger’s side to remove my wallet
        from my purse and deliver it to Walker. After confiscating my driver’s license,
        Walker then commissioned Sgt. Sigulinsky of Ranson to return my wallet to
        my purse absent my driver’s license.

 [Doc. 262-1 at 6].

        The portion of this paragraph asserting that defendant “commissioned” individuals

 to enter plaintiff’s vehicle is speculation and is not based on personal knowledge. Even if

 plaintiff could determine from watching the video who entered her vehicle, which itself is

 seemingly impossible to this Court from its own review of the video, there is no way plaintiff

 could determine that it was defendant who “commissioned” them to do so. Thus, this

 portion of paragraph 4 is purely speculative, and as such will be STRICKEN and not

 considered by this Court.

        As for the portion of this paragraph identifying a “young tall male” and “Sgt.

 Sigulinsky” as the people who entered her vehicle, plaintiff offers some rational basis in her

 response brief for how plaintiff reached this determination—albeit, she did not do so in the



                                              20
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 21 of 43 PageID #: 5017




 affidavit itself. Again, from this Court’s own review of the video, it is seemingly impossible

 to determine who actually enters the vehicle, but plaintiff offers this as her “opinion” of who

 is depicted in the video. However, plaintiff offers no explanation on how this opinion would

 be helpful for the jury in determining a fact in issue, as there is no explanation for why

 plaintiff is in a better position to determine who appears in the video than the members of

 the jury. See United States v. Fulton, 837 F.3d 281, 292 (3d Cir. 2016) (“[W]here a

 witness is not in a better position than the jurors to form an opinion or make an inference,

 the witness’s opinion is inadmissible under Rule 701(b).”). Regardless, as will be seen

 below, plaintiff’s opinion of who entered her vehicle has no effect on this Court’s

 determination of whether summary judgment is appropriate. Furthermore, this opinion

 appears at other places throughout the record. See [Doc. 261-1 at 28]. Thus, while it may

 be improper, this Court sees no need to strike this opinion.

        PARAGRAPH 5

        5. Although it is now known that Sigulinsky entered the passenger side of my
        vehicle following my arrest, both Walker and Sigulinsky continue to
        participate in “code of silence” activity, each falsely claiming that they do not
        know how Walker came to be in possession of my driver’s license, which was
        taken from my purse located in my vehicle after my arrest.

 [Doc. 262-1 at 6].

        This Court concludes that this paragraph should be STRICKEN in its entirety. First,

 it is not “known that Sigulinsky” entered plaintiff’s vehicle. This is again simply plaintiff’s

 speculative opinion. As defendant accurately points out:

        During his deposition, Sgt. Sigulinsky testified that he could not determine
        from watching American Public University (“APU”) security camera videos
        from across the street whether he entered the passenger side of Plaintiff’s
        vehicle, but he did not recall doing so. (Sigulinsky Dep. 166:22-167:2,


                                               21
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 22 of 43 PageID #: 5018




        168:20-169:3, attached as “Exhibit 3”). Similarly, Officer Newlin could not
        identify from the APU video who entered the passenger side of Plaintiff’s
        vehicle. Officer Newlin could only determine that the person shown on the
        video was “a male in dark clothing” who was neither him nor Trooper Walker.
        (Newlin Dep. 213:4-214:11, attached as “Exhibit 4”). Contrary to Plaintiff’s
        position, Officer Newlin did not testify that he believed the person shown on
        the video was Sgt. Sigulinsky; he testified that the person could be Sgt.
        Sigulinsky “or somebody else.” Id. at 214:11. While Plaintiff may believe the
        person shown on the video is Sgt. Sigulinsky, that is merely her opinion after
        watching the APU video—not her personal knowledge—and it certainly is not
        “known that Sigulinsky entered the passenger side” of Plaintiff’s vehicle.

 [Doc. 279 at 4].

        Second, plaintiff’s assertion that defendant and Sigulinsky are participating in “code

 of silence” activity is also purely speculation without any purported basis of personal

 knowledge within the affidavit. Accordingly, the entirety of this paragraph is hereby

 STRICKEN.

        PARAGRAPH 7

        7. That although Walker acknowledges the confiscation of my driver’s
        license, he fails and refuses to state a reason for confiscating it and for not
        promptly returning it to either me or my husband, who was present following
        my arrest.

 [Doc. 262-1 at 6].

        This Court concludes that the entirety of this paragraph should be STRICKEN, as

 it is blatantly contradicted by the record. Defendant testified at plaintiff’s criminal trial that

 he got information from the license at the time of plaintiff’s arrest and testified that the

 reason he did not return the license is because he lost it. [Doc. 279-6 at 8]. While plaintiff

 may choose not to believe these explanations, she cannot truthfully contend that defendant

 did not provide them.




                                                22
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 23 of 43 PageID #: 5019




        PARAGRAPH 9

        9. That during the time my attorney was trying to get my driver’s license
        returned, I consistently worried each time I drove that Walker, who had taken
        my license for no valid reason, could have another officer stop me and
        charge me with a crime for having no driver’s license in my possession at the
        time.

 [Doc. 262-1 at 7].

        The portion of this paragraph that states defendant “had taken my license for no

 valid reason” shall be STRICKEN and not considered by this Court for the same reasons

 described above with regard to paragraph 7. As the rest of the paragraph is plaintiff simply

 stating how she personally felt, this Court sees no reason to strike the remainder of the

 paragraph.

        PARAGRAPH 12

        12. Based on my personal subjection to Walker’s abuse of his power, based
        on his abusive dominance and sexually abusive behavior toward me for
        personal gratification and based upon the fact that Walker did not use my
        driver’s license for any real purpose, I conclude that Walker’s confiscation of
        my driver’s license was a component of his rogue pattern of abusive use of
        police power for his personal gratification and that he simply stole my driver’s
        license.

 [Doc. 262-1 at 7].

        This Court finds that plaintiff’s conclusion that defendant’s “confiscation of my

 driver’s license was a component of his rogue pattern of abusive use of police power for

 his personal gratification and that he simply stole my driver’s license” is not rationally based

 on the plaintiff’s perception. Plaintiff is “going beyond recounting facts within [her] personal

 knowledge, and is merely telling the finder of fact what conclusion to reach.” Riley v. Univ.

 of Ala. Health Servs. Found., P.C., 990 F.Supp.2d 1177, 1190 (N.D. Ala. 2014). “As



                                               23
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 24 of 43 PageID #: 5020




 such, it is a ‘meaningless assertion[] which amount[s] to little more than choosing up

 sides.’” Id. (quoting Fed. R. Evid. 701 (advisory committee notes)). Therefore, this

 conclusion is hereby STRICKEN, as is plaintiff’s contention that defendant “did not use my

 driver’s license for any real purpose” for the reasons already discussed above.

        PARAGRAPH 13

        13. That, upon information and belief, and based upon Walker’s reputation
        for confiscating and not returning other women’s driver’s licenses, I conclude
        that Walker’s confiscation of my driver’s license constituted his repeated
        pattern behavior involving the collection and theft of women’s driver’s
        licenses.

 [Doc. 262-1 at 7].

        This Court concludes that this entire paragraph is nothing more than mere

 speculation. Plaintiff provides no factual basis from which she has personal knowledge of

 defendant’s “reputation for confiscating and not returning other women’s driver’s licenses.”

 In fact, plaintiff testified at her deposition that “[n]obody told [her] directly” of defendant

 purportedly keeping women’s driver’s licenses. See [Doc. 279-5 at 3–4]. Instead, plaintiff

 claimed that others had told her attorney of such conduct. However, defendant points out

 that “discovery revealed no such allegations—either through documentary evidence or by

 interrogatory answers identifying the witness and the purported knowledge of the witness.”

 [Doc. 279 at 5]. Also, as previously noted, for a matter to be considered within a witness’s

 personal knowledge, it must be “derived from the exercise of his own senses, not from the

 reports of others—in other words, [it] must be founded on personal observation.” Evans,

 484 F.2d at 1181.

        Furthermore, even if someone told plaintiff directly of such conduct, plaintiff’s



                                               24
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 25 of 43 PageID #: 5021




 statement to that effect in her affidavit would be inadmissible hearsay. Plaintiff claims in

 her response that she could “call the witness from whom the information was obtained” at

 trial. [Doc. 304 at 7–8]. However, not only does it appear that if such person exists that

 fact was withheld in discovery, but also it is that witness’s testimony that should have been

 produced here—not plaintiff’s. In fact, plaintiff’s statement that she could produce such a

 witness at trial seemingly acknowledges that the proper person to present such evidence

 would be the person who provided the information—not plaintiff. Plaintiff has failed to show

 how her statement as to the contents of what someone else told her is admissible.

 Accordingly, this entire paragraph is hereby STRICKEN and shall not be considered by this

 Court.

          PARAGRAPH 14

          14. Further based on Walker’s pattern behavior and based on the way that
          he treated me in his car (and at the barracks), I believe that Walker collected
          driver’s licenses to further sexually harass women and that he kept them as
          trophies. My driver’s license provided him with a particularly impressive
          trophy. He knew he had arrested the City Prosecutor/Attorney’s wife but that
          did not deter him in the slightest from further abusing and sexually harassing
          me after my brutal arrest. Nor did it deter him from tossing me violently
          around in the backseat of his cruiser, unbelted, over hills and around sharp
          curves, knowing that my husband was following his cruiser.

 [Doc. 262-1 at 8].

          The portion of paragraph 14 that states plaintiff “believe[s] that [defendant] collected

 driver’s licenses to further sexually harass women and that he kept them as trophies,” shall

 be STRICKEN for the same reasons described above with regard to paragraph 13. This

 statement is speculation without any factual basis from which plaintiff could have personal

 knowledge of such a practice by defendant. Furthermore, it is based on inadmissible



                                                25
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 26 of 43 PageID #: 5022




 hearsay.

        As for the remainder of the paragraph, this Court sees no reason to strike those

 portions fo the paragraph that recount actions plaintiff alleges defendant took towards her,

 such as “tossing [her] violently around in the backseat of his cruiser.” However, plaintiff’s

 assertion for why defendant supposedly took those actions, because defendant “knew he

 had arrested the City Prosecutor/Attorney’s wife,” and that plaintiff was “a particularly

 impressive trophy,” shall be STRICKEN. These statements are pure speculation regarding

 defendant’s state of mind. Once again, plaintiff is “going beyond recounting facts within

 [her] personal knowledge, and is merely telling the finder of fact what conclusion to reach.”

 Riley, 990 F.Supp.2d at 1190. “As such, it is a ‘meaningless assertion[] which amount[s]

 to little more than choosing up sides.’” Id. (quoting Fed. R. Evid. 701 (advisory committee

 notes)).

        Accordingly, for the reasons stated above, Defendant Trooper D.R. Walker’s Motion

 to Strike Plaintiff’s Affidavit in Support of her Motion for Partial Summary Judgment [Doc.

 279] is hereby GRANTED IN PART. The stricken provisions identified above shall not be

 considered by this Court in ruling on plaintiff’s Motion for Partial Summary Judgment.

 Having now considered and ruled upon defendant’s Motion to Strike, this Court turns to

 considering the parties’ cross-motions for summary judgment with regard to plaintiff’s

 unreasonable search and seizure claim.

        2. Cross-motions for Summary Judgment on Unreasonable Search and
        Seizure Claim

        Plaintiff’s Second Amended Complaint alleges that “Walker, Newlin and Sigulinsky

 acted in concert and/or individually to violate Plaintiff’s Fourth Amendment right by


                                              26
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 27 of 43 PageID #: 5023




 unlawfully entering, searching and seizing her property from her vehicle without probable

 cause.” [Doc. 110 at 40]. The property that was allegedly seized was plaintiff’s driver’s

 license. [Id. at 15].

         Upon consideration of the record, however, there is no evidence that defendant did

 anything other than lose plaintiff’s driver’s license after it was given to him by someone

 else. While it seems impossible to this Court to tell who is seen on the APU videos entering

 plaintiff’s car after it is parked in the back of the APU parking lot, the parties do not dispute

 that it is not defendant. Plaintiff now does not contend that defendant entered her car to

 get the license; she believes that it was either an unknown contractor or Sigulinsky.6 [Doc.

 261-1 at 28]. Defendant testified that someone at the scene gave him the driver’s license,

 but that he could not remember who. [Doc. 261-2 at 36]. Thus, it is undisputed that

 defendant did not enter plaintiff’s vehicle and did not remove plaintiff’s license.

         There is also no evidence to support plaintiff’s allegation and argument that

 defendant directed someone else to take the license from her vehicle. As was discussed

 above in striking plaintiff’s statement that defendant “commissioned” these individuals to

 enter her vehicle, this contention is simply plaintiff’s unsupported speculation. Furthermore,

 none of the witnesses testified to this effect, and defendant denied asking anyone to get

 plaintiff’s license from her car. [Doc. 278-4 at 3–4]. Even if someone was directed or

 “commissioned” to take plaintiff’s license from her vehicle, there is no evidence that such

 direction came from defendant as opposed to one of the other police officers at the scene.

         Nonetheless, plaintiff argues that defendant can be liable for a Fourth Amendment


         6
             For his part, Sigulinsky does not recall entering plaintiff’s vehicle. [Doc. 261-5 at
 4–5].

                                                 27
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 28 of 43 PageID #: 5024




 violation even if a civilian removed plaintiff’s license from her vehicle because a jury “may

 well find that [defendant] acted as an ‘encourager of private actions.’” In making this

 argument, plaintiff relies on Presley v. City of Charlottesville, 464 F.3d 480 (4th Cir.

 2006), which held as follows:

        Although private actions generally do not implicate the Fourth Amendment,
        when a private person acts “as an agent of the Government or with the
        participation or knowledge of any governmental official,” then the private
        person’s acts are attributed to the government. The government need not
        compel nor even involve itself directly in the private person’s actions.

 [Doc. 281 at 16] (quoting id. at 487) (internal citations omitted) (emphasis supplied by

 plaintiff). In quoting this language, plaintiff seemingly argues that defendant can be liable

 for the actions of a private party who entered plaintiff’s vehicle, even if defendant did not

 direct the private party to do so. Plaintiff seems to argue that defendant’s knowledge of the

 private party’s actions is alone sufficient to hold defendant liable.

        This Court disagrees. Initially, this Court notes there is no evidence that defendant

 had knowledge that someone went into plaintiff’s vehicle and retrieved her license.7 The

 evidence shows that defendant had knowledge he came into possession of plaintiff’s

 license, but nothing establishes that he knew where the license came from. In fact, as

 previously discussed, defendant testified he did not know where the license came from,

 [Doc. 261-2 at 36], and plaintiff puts forth no evidence otherwise.

        Furthermore, even if defendant did have knowledge that a private party removed

 plaintiff’s license from her car, that knowledge would not be sufficient to attribute the

 actions of the private party to defendant. The court in Presley distinguished the unique fact

        7
         Even this fact, that plaintiff’s license was obtained from her vehicle, is not
 conclusively established.

                                              28
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 29 of 43 PageID #: 5025




 pattern before it, where the government “actively encourages, facilitates, or otherwise

 participates in the private search or seizure,” from the “more usual situation” plaintiff alleges

 here, “in which the government merely knows of or acquiesces in a private person’s search

 or seizure, whose fruits . . . are then appropriated by the government for its own purposes.”

 Presley, 464 F.3d at 488 n.7. In the latter situation, which is presented here, “[i]n order to

 run afoul of the Fourth Amendment . . . the Government must do more than passively

 accept or acquiesce in a private party’s search efforts.” United States v. Jarrett, 338 F.3d

 339, 344 (4th Cir. 2003). “[S]imple acquiescence by the Government does not suffice to

 transform a private search into a Government search.” Id. at 345–46. “Rather, there must

 be some evidence of Government participation in or affirmative encouragement of the

 private search before a court will hold it unconstitutional. Passive acceptance by the

 Government is not enough.” Id. at 346; see also United States v. Smythe, 84 F.3d 1240,

 1242–43 (10th Cir. 1996) (“[K]nowledge and acquiescence . . . encompass the requirement

 that the government must also affirmatively encourage, initiate or instigate the private

 action.”) (citation omitted); United States v. Koenig, 856 F.2d 843, 850 (7th Cir. 1988) (“It

 is only be exercise of some form of control that the actions of one may be attributed to

 another. Mere knowledge of another’s independent action does not produce vicarious

 responsibility absent some manifestation of consent and the ability to control.”) (citations

 omitted).

        In sum, it is undisputed the defendant did not enter plaintiff’s vehicle, it is undisputed

 the defendant did not remove plaintiff’s license, and plaintiff puts forth no evidence that

 defendant directed or affirmatively encouraged anyone else to do so. Accordingly, this



                                                29
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 30 of 43 PageID #: 5026




 Court finds that no reasonable jury could conclude that defendant “violate[d] Plaintiff’s

 Fourth Amendment right by unlawfully entering, searching and seizing her property from

 her vehicle without probable cause.” [Doc. 110 at 40]. Thus, this Court will grant summary

 judgment in favor of defendant with regard to plaintiff’s Fourth Amendment unreasonable

 search and seizure claim.

        This Court notes that plaintiff also seems to argue that defendant’s alleged retention

 of her driver’s license is also a basis for a Fourth Amendment unlawful seizure claim. This

 Court does not believe plaintiff actually asserted this claim in her Second Amended

 Complaint. As previously noted, plaintiff’s Second Amended Complaint alleges a Fourth

 Amendment violation for defendant “unlawfully entering, searching and seizing her property

 from her vehicle without probable cause.” [Doc. 110 at 40]. While plaintiff briefly mentions

 that defendant “has not returned” her license, [id. at 15], it is clear her Fourth Amendment

 claim is focused on the alleged entering of her vehicle and seizure of her license therefrom.

 “It is well-established that parties cannot amend their complaints through briefing or oral

 advocacy.”    S. Walk at Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at

 Broadlands, LLC, 713 F.3d 175, 184 (4th Cir. 2013). However, since this Court, after

 defendant raised the issue, previously acknowledged the possibility that plaintiff may be

 attempting to assert a Fourth Amendment violation based on defendant’s alleged retention

 of her license, [Doc. 150 at 29], it will briefly discuss this assertion, which it finds does not

 present a Fourth Amendment claim.

        Plaintiff now alleges that defendant “converted and stole” her license, and that

 defendant’s retention of her license is “tantamount to brazen theft.” [Doc. 262-1 at 3].



                                                30
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 31 of 43 PageID #: 5027




 However, plaintiff presents no evidence to support this speculation. While plaintiff generally

 claims that she requested the return of her license, plaintiff does not offer any specifics as

 to when such occurred, to whom she made the request, or by what means she made the

 request. On the contrary, defendant testified that he noticed plaintiff’s license on his desk

 when he returned to the State Police Detachment after taking plaintiff to magistrate court

 on the night of April 25–26, 2016. [Id. at 37]. Later, defendant intended to bring the license

 to court to return it to plaintiff, but he could not find it. [Id.]. Thus, the evidence in the

 record merely implies that defendant lost her license, not that it was intentionally retained

 or “stolen” as plaintiff suggests. See Pink v. Lester, 52 F.3d 73, 75 (4th Cir. 1995)

 (“[N]egligent deprivations of life, liberty, or property are not actionable under 42 U.S.C.

 § 1983.”).

        Plaintiff essentially claims that defendant did not return her license when she

 requested it. Courts have found in similar situations that such does not present a Fourth

 Amendment claim, as they have been hesitant to expand the definition of “seizure” to

 situations beyond the initial taking of property.8 See, e.g., Fox v. Van Oosterum, 176 F.3d

        8
            This Court notes that it finds plaintiff’s reliance on United States v. Place, 462
 U.S. 696 (1983), to be misplaced. “Place held that an officer who can articulate a
 reasonable suspicion that property may be involved in a crime may act to detain that
 property in order to conduct further investigation. After the expiration of a reasonable
 amount of time for the police to conclude whether their suspicions were justified, however,
 that detention begins to impede significantly upon the individual’s possessory interest and,
 as such, becomes a full-blown seizure. If at that moment, the police have not established
 probable cause, then they cannot justify the property’s seizure.” Lee v. City of Chicago,
 330 F.3d 456, 464 (7th Cir. 2003). Such is not the situation presented here, where
 plaintiff’s license itself was not suspected of being involved in any crime. Though plaintiff
 seemingly argues that Place “broadly proposes that upon changed circumstances over
 time, a seizure of property that began as reasonable can become unreasonable[,] . . . such
 an extension of Place betrays the narrow confines of its holding, which is limited to brief
 investigative detentions of property on less than probable cause.” Id.

                                              31
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 32 of 43 PageID #: 5028




 342, 351 (6th Cir. 1999) (“[T]he Fourth Amendment protects an individual’s interest in

 retaining possession of property but not the interest in regaining possession of property.”);

 Lee v. City of Chicago, 330 F.3d 456, 466 (7th Cir. 2003) (“Once an individual has been

 meaningfully dispossessed, the seizure of the property is complete[.] . . . The [Fourth]

 [A]mendment then cannot be invoked by the dispossessed owner to regain his property.”).

 In fact, where the evidence here suggests defendant simply lost plaintiff’s license, such

 presents far less egregious conduct than the previously cited cases where no Fourth

 Amendment violations were found even though the defendants knowingly refused to return

 the property on demand.

        Finally, even if defendant did knowingly retain or “steal” plaintiff’s license as plaintiff

 contends, “whether that conduct violates the Fourth Amendment’s prohibition on

 unreasonable searches and seizures . . . would not “be ‘clear to a reasonable officer.’”

 Jessop v. City of Fresno, 936 F.3d 937, 942 (9th Cir. 2019) (citing A.D. v. Cal. Highway

 Patrol, 712 F.3d 446, 455 (9th Cir. 2013) (quoting Brosseau v. Haugen, 543 U.S. 194,

 199 (2004) (per curiam))). Thus, even if plaintiff had evidence to support her claim of theft,

 which she does not, qualified immunity would seem to protect defendant from liability for

 a Fourth Amendment violation. See Tinsley v. Wight, 2012 WL 5305980, at *12 (D.S.C.

 Mar. 28, 2012) (Blatt, J.) (“[O]ther Circuits who have addressed similar (albeit

 distinguishable) facts have found no Fourth Amendment violation in the context of an

 individual’s claim for the return of seized property. Accordingly, the Court agrees with the

 Defendants that they are entitled to qualified immunity under the particular circumstances

 of this case.”); Mom’s Inc. v. Willman, 109 F. App’x 629, 636–37 (4th Cir. 2004)



                                                32
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 33 of 43 PageID #: 5029




 (unpublished per curiam opinion) (“The remaining question is whether Colaprete’s Fourth

 Amendment right against having his property converted following a search was clearly

 established when the alleged conversion occurred. . . . If either Appellant stole Colaprete’s

 watch, he or she should have recognized that this was a tort, a crime, and even a sin, but

 he had no clear notice that this action violated the United States Constitution. Accordingly,

 the district court erred in denying summary judgment on the ground of qualified immunity.”);

 Jessop, 936 F.3d at 941 (“Although the City Officers ought to have recognized that the

 alleged theft of Appellants’ money and rare coins was morally wrong, they did not have

 clear notice that it violated the Fourth Amendment—which, as noted, is a different question.

 The Fourth Circuit’s unpublished decision in Mom’s—the only case law at the time of the

 incident holding that the theft of property seized pursuant to a warrant violates the Fourth

 Amendment—did not put the ‘constitutional question beyond debate.’”) (quoting Ashcroft

 v. al-Kidd, 563 U.S. 731, 741 (2011)); Springer v. Albin, 398 F. App’x 427, 436 (10th Cir.

 2010) (“Given the disparity in the law, we conclude that it was not clearly established at the

 time of the search that the agents’ alleged conduct of stealing money after it was lawfully

 seized . . . violated the Fourth Amendment. Accordingly, we must also conclude that the

 agents were entitled to qualified immunity.”).

        Accordingly, for the reasons stated above, this Court will grant defendant summary

 judgment on plaintiff’s Fourth Amendment unreasonable search and seizure claim and will

 deny plaintiff’s cross-motion for summary judgment on this same claim.

 C. Tort of Outrage Claim

        At the motion to dismiss stage, this Court identified fourteen (14) alleged actions of



                                              33
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 34 of 43 PageID #: 5030




 defendant which, in totality and all taken as true for the purposes of that motion, stated

 enough facts to state an outrage claim that was plausible on its face. Those fourteen (14)

 actions were as follows:

       (1) screamed at plaintiff “I don’t care” and “shut up” when plaintiff attempted
       to explain what happened with regard to the vehicle collision [Doc. 110 at 8];
       (2) “smashed the right side of [plaintiff’s] face into [defendant] DeGrave’s
       work truck[,] breaking her eyeglasses” [Id. at 10]; (3) “slammed Plaintiff face
       down onto the ground, bloodying her knees” [Id.]; (4) “placed Plaintiff into the
       back seat of his police cruiser and turned up the already blaring hard rock
       music that was playing with the windows closed in the vehicle in order to
       place Plaintiff in further distress and anxiety and in order to distract her form
       the unlawful and counterfeit events that he conspired to conduct in the
       parking lot” [Id.]; (5) “deliberately and meanly delayed transporting Plaintiff
       to the hospital for treatment for an extended period of time” [Id.]; (6)
       “conspired with the remaining defendants to induce one of the defendants .
       . . to drive Plaintiff’s Honda Pilot in order to produce skid marks in the gravel”
       to support the destruction of property charge [Id. at 11]; (7) provided “false
       written statements so as to procure false charges against” plaintiff [Id. at 13];
       (8) “transmitted Plaintiff in the back seat of his cruiser, with her arms
       handcuffed behind her back and unlawfully unbuckled, to the Jefferson
       Medical Center and chided Plaintiff with words to the effect of ‘don’t show
       your ass’ at the hospital” [Id. at 15]; (9) “[u]pon arriving at the emergency
       entrance, Trooper Walker pushed Plaintiff into the emergency room by her
       injured left arm, causing her to cry out in pain” [Id. at 16]; (10) “conspired with
       Defendant Kelly Halbert, RN, to violate Plaintiff’s privacy rights . . . and
       obtained from Kelly (Newlin) Halbert a false statement to the effect that
       Plaintiff had suffered no injuries and that she was abusive to Trooper Walker
       and created a disturbance, falsely crying out in pain when entering the
       Hospital” [Id.]; (11) “spitefully and meanly and maliciously insisted that an
       arraignment ‘was not an option’ and that Plaintiff was going to jail” [Id. at 18];
       (12) “prior to arraignment, with malevolent intent to sexually harass and
       further physically and emotionally injure plaintiff . . . [s]ubjected Plaintiff to
       seriously unlawful rough car rides running stop signs and driving recklessly
       at speeds approximately twice the posted speed . . . tossing Plaintiff around
       in the back seat of his cruiser while unbuckled in a neck brace and arm sling”
       [Id.]; (13) “[d]uring said car rides he played loud sexually oriented music from
       a device in his cruiser, and, at one point touched her knee while she
       struggled to move away from his hand, keeping his hand fixed behind the
       passenger’s seat by Plaintiff’s knee for the duration of the ride” [Id.]; and (14)
       “[f]orced Plaintiff to sit for an extended period of time, while in pain, knowing
       that she was in pain, shaking violently on a cold metal chair in the hallway
       just in front of his cubicle wall at the police barracks while he sang sex songs,

                                               34
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 35 of 43 PageID #: 5031




        ate food and made strange noises behind his desk, until he decided it was
        time to ‘call the Magistrate’” [Id.].

 [Doc. 150 at 32–34]. Now, at the summary judgment stage, plaintiff faces the “high burden

 of proof required to sustain a tort claim of intentional infliction of emotional

 distress/outrage.” Pegg v. Herrnberger, 845 F.3d 112, 122 (4th Cir. 2017).

        Under West Virginia law, to establish the tort of outrage, more commonly known as

 intentional infliction of emotional distress, the plaintiff must establish four elements:

        (1) that the defendant’s conduct was atrocious, intolerable, and so extreme
        and outrageous as to exceed the bounds of decency;

        (2) that the defendant acted with the intent to inflict emotional distress, or
        acted recklessly when it was certain or substantially certain emotional
        distress would result from his conduct;

        (3) that the actions of the defendant caused the plaintiff to suffer emotional
        distress and;

        (4) that the emotional distress suffered by the plaintiff was so severe that no
        reasonable person could be expected to endure it.

 Pegg, 845 F.3d at 121–22 (citing Loudin v. Nat’l Liab. & Fire Ins., 228 W.Va. 34, 43, 716

 S.E.2d 696, 705 (2011)). “It is difficult to overstate the high burden of proof required to

 sustain a tort claim for intentional infliction of emotional distress/outrage.” Id. at 122. “West

 Virginia courts only find liability for outrage where the conduct has been so outrageous in

 character, and so extreme in degree, as to go beyond all possible bounds of decency, and

 to be regarded as atrocious, and utterly intolerable in a civilized community. This is a high

 standard indeed.” Id. (quoting Keyes v. Keyes, 182 W.Va. 802, 805, 392 S.E.2d 693, 696

 (1990) (quoting Harless v. First Nat’l Bank, 169 W.Va. 673, 693–94, 289 S.E.2d 692,

 703–04, n.20 (1982))) (internal quotation marks omitted).



                                                35
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 36 of 43 PageID #: 5032




        A court must consider whether a defendant’s actions might reasonably be

 interpreted as outrageous. As the Supreme Court of Appeals of West Virginia has

 explained:

        In evaluating a defendant’s conduct in an intentional or reckless infliction of
        emotional distress claim, the role of the trial court is to first determine
        whether the defendant’s conduct may reasonably be regarded as so extreme
        and outrageous as to constitute the intentional or reckless infliction of
        emotional distress. Whether conduct may reasonably be considered
        outrageous is a legal question, and whether conduct is in fact outrageous is
        a question for jury determination.

 Hatfield v. Health Mgmt. Assocs. of W. Va., 223 W.Va. 259, 268, 672 S.E.2d 395, 404

 (2008) (citing Travis v. Alcon Labs., Inc., 202 W.Va. 369, 504 S.E.2d 419 (1998)).

        Here, upon consideration of the record, this Court finds that plaintiff has failed to

 meet this high legal threshold. Once again, plaintiff relies on her allegations about

 defendant’s conduct, but does not identify admissible evidence to support most of those

 allegations, and the few allegations plaintiff does have evidence of could not reasonably

 be considered “outrageous.”

        Of the fourteen (14) actions described above, the evidence supports only the

 following: (1) defendant admits he told plaintiff in the APU parking lot to “shut her mouth”

 [Doc. 281-34 at 3–4]; (2) defendant admits he placed plaintiff against a truck and took her

 to the ground in order to effect her arrest [Docs. 261-2 at 29–34; 281-40 at 4]; (3) defendant

 admits he transported plaintiff in the back of his cruiser without a seatbelt on9 [Doc. 261 at

 23]; (4) defendant admits he told plaintiff not to “show her ass” at the hospital [Doc. 261-2



        9
          While plaintiff states she was “unlawfully unbuckled” in the back of defendant’s
 cruiser, this Court notes that it is not unlawful for an adult to ride in the back seat of a
 vehicle without a seat belt on in West Virginia. See W.Va. Code § 17C-15-49(a).

                                              36
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 37 of 43 PageID #: 5033




 at 35]; and (5) defendant admits he ate food and listed to music while completing his report

 at the State Police Barracks [Doc. 281-49 at 3]. These actions, even taken together,

 cannot be considered sufficiently outrageous to support an outrage claim as a matter of

 law.

        With regard to plaintiff’s arrest, this Court has already determined defendant did not

 use excessive force. A lawful arrest without excessive force does not constitute outrageous

 conduct. See Pegg, 845 F.3d at 122 (citing Courtney v. Courtney, 186 W.Va. 597, 602,

 413 S.E.2d 418, 423 (1991)). The remainder of these actions is, at worst, conduct that is

 “merely annoying, harmful of one’s rights or expectations, uncivil, mean-spirited, or

 negligent.” Courtney, 186 W.Va. at 602, 413 S.E. 2d at 423. These actions are “markedly

 milder than the kind of conduct courts applying West Virginia law have found necessary to

 support an intentional infliction of emotional distress claim.” Pegg, 845 F.3d at 122 (citing

 Heldreth v. Marrs, 188 W.Va. 481, 425 S.E.2d 157, 161–62 (1992) (allowing an outrage

 claim to proceed when a husband suffered a heart attack after witnessing his wife get

 struck by a car and die); Hutchinson v. West Virginia State Police, 731 F.Supp.2d 521,

 531 (S.D. W.Va. 2010) (Chambers, J.) (finding a legally cognizable claim for outrage for a

 female suspect who was pulled from the shower by her hair during the execution of a

 search warrant and forced to lie down naked for at least 45 minutes in the presence of

 eleven male law enforcement officers, one of whom slapped her behind), aff’d sub. nom.

 Hutchinson v. Lemmon, 436 F. App’x 210 (4th Cir. 2011); Keyes v. Keyes, 182 W.Va.

 802, 803, 392 S.E.2d 693, 694 (1990) (disallowing an outrage claim when a family

 excluded a son from his father’s obituary, burial plans, and the car ride to the funeral); Lee



                                              37
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 38 of 43 PageID #: 5034




 v. City of S. Charleston, 668 F.Supp.2d 763, 779 (S.D. W.Va. 2009) (Copenhaver, J.)

 (disallowing outrage claim based on a roadside public strip search that exposed arrestee’s

 genitals to the arresting officer); Lowe v. Spears, 2009 WL 1393860, at *6 (S.D. W.Va.

 May 15, 2009) (Chambers, J.) (disallowing outrage claim when an officer arrested an

 individual for a minor offense, possibly in response to arrestee’s use of profanity toward the

 officer)).

         Other than the four actions described above, plaintiff has either put forth no evidence

 supporting the other alleged actions of defendant or the record evidence flatly contradicts

 plaintiff’s allegations. Chief among plaintiff’s allegations supporting her outrage claim is her

 assertion that defendant conspired with others to procure a false charge of destruction of

 property against her by creating skid marks in the gravel to make it look like plaintiff was

 at fault for the accident. Plaintiff claims that the videos from APU’s security cameras do not

 show the actual accident and the aftermath that followed, but rather it shows this

 “reenactment” staged by the defendant and his conspirators. [Doc. 261-13 at 6–7].

         Not only does every witness deny the existence of a conspiracy to reenact the

 accident and falsely charge plaintiff with destruction of property, but the video evidence,

 911 records, and call records, not to mention common sense, all contradict plaintiff’s

 account such that no reasonable jury could believe it. See [Docs. 261-5 at 8; 261-7 at 8;

 261-14 at 6; 261-16 at 7; 261-17 at 5; 261-31 at 2]; see also Scott v. Harris, 550 U.S. 372,

 380 (2007) (“When opposing parties tell two different stories, one of which is blatantly

 contradicted by the record, so that no reasonable jury could believe it, a court should not

 adopt that version of the facts for purposes of ruling on a motion for summary judgment.”).



                                               38
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 39 of 43 PageID #: 5035




 Defendant fairly describes these contradictions:

       As an initial matter, Mrs. Hamstead claims that she was in the back of
       Trooper Walker’s cruiser by approximately 4:11 p.m. (Ex. 1 at 192:15-18).
       The APU videos begin at 4:17 p.m. Thus, the conspirators would have had
       to come up with this elaborate plan, reach agreement, find someone to drive
       Mrs. Hamstead’s vehicle, move their own vehicles, and arrange for a “decoy”
       State Police cruiser to come by—all within about six minutes.

       In addition, Mrs. Hamstead must claim that there were actually two 911
       calls—the initial call, which resulted in the officers coming to the “actual”
       event; and a second call, which Mr. Shutts allegedly made too early, to stage
       the event. Yet, 911 records only reflect the calls Mr. Shutts made around
       4:18 p.m., as do Mr. Shutts’s phone records. (Exs. 8 and 9).

       Furthermore, a neighbor provided an affidavit to Mrs. Hamstead, stating that
       she saw the police arrive around 4:30 p.m., the same time shown in the 911
       records and the APU videos. (Weller Aff., attached as “Exhibit 28”). While
       that timeframe could be consistent with a reenactment, this witness also
       testified that she did not hear anyone scream about her arm being hurt until
       after the police arrived. Id.

       Also, Mrs. Hamstead testified that her husband came by and spoke to her
       while she was in the back of Trooper Walker’s cruiser. (Ex. 1 at 77:18-22).
       Mrs. Hamstead also claims, however, that rather than following Trooper
       Walker to the hospital, her husband followed a “decoy” cruiser. Id. at
       112:21-113:3. It is inconceivable that Mr. Hamstead spoke to his wife when
       she was in one cruiser but was then duped into following a different cruiser
       a few minutes later when, by Mrs. Hamstead’s own testimony, the cruiser she
       was in never moved the entire time.

       Most significantly, the APU videos “blatantly contradict[]” Mrs. Hamstead’s
       account “so that no reasonable jury could believe it.” See Scott, 550 U.S. at
       380. Mrs. Hamstead claims that she could not see the reenactment because
       the conspirators moved a large, red dump truck beside Trooper Walker’s
       cruiser to block her view. (2d Am. Compl. ¶¶ 52-53). She identified the car
       that she claims is Trooper Walker’s cruiser in the “North Side” video. (Ex. 1
       at 106:3-14; Ex. 25). She testified that the dump truck was parked
       approximately five feet away from the passenger side of the cruiser. (Ex. 1
       at 80:4-9). Yet, no dump truck is shown in the “North Side” video beside the
       car Mrs. Hamstead claims is Trooper Walker’s.

       Mrs. Hamstead attempted to explain this discrepancy by testifying that the
       dump truck is not visible because a red tow truck in the parking lot obscures
       it. Id. at 106:22-107:17. Mrs. Hamstead identified the tow truck by drawing

                                            39
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 40 of 43 PageID #: 5036




       a square around it. (Ex. 25). Yet, when that tow truck leaves the scene in
       the video, there still is no dump truck visible. (Ex. 12, “North Side APU
       Parking Lot 2nd Half” Video at 1650:55). While there is another truck visible
       after the red tow truck leaves, it is a dark tow truck, not a red dump truck, and
       when that truck leaves, it is clear that there is no dump truck beside the
       vehicle Mrs. Hamstead identified as Trooper Walker’s cruiser. Id. at 1700:10.
       Furthermore, at no point in the video is a red dump truck seen leaving the
       scene.

       The most glaring hole in Mrs. Hamstead’s conspiracy theory is the fact that
       she claims the APU video shows her still in Trooper Walker’s cruiser ten
       minutes after she arrived at the hospital. Mrs. Hamstead testified that the
       APU video does not depict her leaving to go to the hospital, and she is still
       in the “North Side” field of view when the video ends at 1703:50. (Ex. 1 at
       112:16-20). The 911 records, however, reflect that Trooper Walker arrived
       at Jefferson Medical Center at 1654:39. (Ex. 8). Coincidentally, the
       hospital’s own records show that Mrs. Hamstead arrived at 4:54 p.m. (Ex.
       19 at “Walker 00600”).
       ...

       The time stamps between the APU videos and the 911 records differ by
       approximately one and one-half minutes. This is not evidence of a
       conspiracy, but merely evidence that the clocks used to record the respective
       times are different. See Ex. 15 at 143:6-13, 152:15-17; Ex. 5 at
       196:11-197:7; Ex. 30 at 47:19-21, 48:14-19. Even Mrs. Hamstead’s
       videography expert could only offer an opinion that the two cameras’ time
       stamps are synched to each other and display accurate elapsed time; he
       could not say that the times themselves are accurate. (McCourt Rept. 3,
       attached as “Exhibit 32” [“The accuracy of the times is not verified. . . .”]).

       The entire record here, and especially the APU videos, clearly and “blatantly
       contradict[s]” Mrs. Hamstead’s version of events and compels rejection of her
       version of the facts. See Witt v. W. Va. State Police, Troop 2, 633 F.3d
       272, 277 (4th Cir. 2011). While the APU videos are of minimal value in
       showing details, unlike in Witt, they depict the “true sequence of events” as
       reflected in the 911 records, Mr. Shutts’s phone records, and the testimony
       of every witness except Mrs. Hamstead. See id. Also, unlike in Witt, this is
       not a case where there are no neutral witnesses, pitting the “self-interested
       testimony” of Trooper Walker against the “self-interested testimony” of Mrs.
       Hamstead. See id. at 276. Here, the neutral witnesses, including the
       witnesses identified by Mrs. Hamstead—Lois Weller and Guy Greenfield—all
       dispute her version of events.

       Mrs. Hamstead’s bizarre conspiracy theory runs counter to the “principle of
       parsimony”— "that the most acceptable explanation of an . . . event is the

                                              40
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 41 of 43 PageID #: 5037




        simplest, involving the fewest entities, assumptions, or changes.” Once Mrs.
        Hamstead’s conspiracy theory is discounted—as the evidence requires—one
        is left with the inescapable conclusion that the APU videos depict events as
        they unfolded. Mrs. Hamstead is the person driving her vehicle when it is
        shown entering the APU lot. It is Mrs. Hamstead who exits the vehicle once
        it comes to a stop. And there was no conspiracy to manufacture evidence
        and falsely charge her.

 [Doc. 261 at 19–23].

        As for the remaining allegations identified by this Court that could potentially support

 an outrage claim, either plaintiff has presented no evidence to substantiate them or they

 are demonstrably untrue. Specifically, the evidence does not support plaintiff’s claim that

 defendant “deliberately and meanly” delayed transporting her to the hospital. [Doc. 110 at

 10]. The 911 records show that defendant arrived on the scene at 4:28 p.m. and arrived

 at the hospital at 4:54 p.m. [Doc. 261-8 at 1]. Plaintiff presents no evidence otherwise.

 This total span of 26 minutes hardly seems like inordinate delay considering this time frame

 encompasses everything that took place at the scene, including plaintiff’s arrest and

 defendant’s investigation of the collision, as well as transport time to the hospital.

 Furthermore, even if plaintiff did present evidence to support this claim, this Court finds that

 such conduct could not reasonably be considered “outrageous.”

        Nor is there evidence that defendant “[f]orced Plaintiff to sit for an extended period

 of time . . . shaking violently on a cold metal chair in the hallway just in front of his cubicle

 wall at the police barracks.” [Doc. 110 at 16]. The 911 records show plaintiff was at the

 State Police Detachment a total of 40 minutes while defendant completed his report. [Doc.

 261-8 at 1]. This also is not an inordinate amount of time. Further, plaintiff has put forth

 no evidence, not even her own testimony, supporting this claim, nor could such reasonably

 be considered “outrageous” if she did.

                                                41
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 42 of 43 PageID #: 5038




        With regard to plaintiff’s claim that defendant “spitefully and meanly and maliciously

 insisted that an arraignment ‘was not an option’ and that Plaintiff was going to jail,” [Doc.

 110 at 18], it is clear that normal procedure in Jefferson County Magistrate Court is that if

 a suspect is arrested and processed after normal business hours, as plaintiff was, that

 normally that person would spend the night in jail and be arraigned the next day. [Docs.

 261-15 at 3–4; 259-2 at 44]. In fact, plaintiff received “special treatment” by being

 arraigned the night of her arrest. [Doc. 259-2 at 44].

        As for the remainder of plaintiff’s allegations with regard to this claim—that

 defendant pushed her into the hospital by her injured arm, that defendant conspired with

 Nurse Halbert to obtain a false statement about her visit to the hospital, that defendant

 subjected plaintiff to reckless driving, and that defendant sexually harassed her—once

 again plaintiff has presented no admissible evidence,10 not even her own testimony, to

 support these allegations.

        In sum, plaintiff presents no evidence to support the majority of her allegations in

 support her outrage claim. In fact, many of plaintiff’s allegations are patently contradicted

 by the actual evidence in the record. Of the allegations that plaintiff can support, mainly

 through defendant’s own admissions, this Court has found that they cannot be considered

 sufficiently outrageous to support an outrage claim as a matter of law, as explained above.


        10
          In support of her outrage claim, plaintiff relies heavily upon an affidavit and related
 voice recording regarding an unrelated incident, which plaintiff argues shows “pattern
 conduct” of defendant. See [Doc. 281 at 20–23]. This is clearly improper character
 evidence prohibited by the Federal Rules of Evidence that would be inadmissible at trial
 and, therefore, cannot be used to oppose defendant’s Motion for Summary Judgment. See
 Fed. R. Evid. 404; Doe v. Meron, 929 F.3d 153, 165 (4th Cir. 2019) (“[A] party opposing
 summary judgment must offer evidence that could be presented in a form that would be
 admissible at trial.”) (citing Fed. R. Civ. P. 56(c)(2)).

                                               42
Case 3:18-cv-00079-JPB Document 341 Filed 05/18/20 Page 43 of 43 PageID #: 5039




 Accordingly, this Court will grant defendant summary judgment on plaintiff’s outrage claim.

                                        CONCLUSION

          For the reasons stated above, this Court hereby GRANTS Defendant Trooper D.R.

 Walker’s Motion for Summary Judgment [Doc. 260] and DENIES Plaintiff’s Motion for

 Partial Summary Judgment [Doc. 262]. Accordingly, this case is hereby DISMISSED

 WITH PREJUDICE. Defendant Trooper D.R. Walker’s Motion to Strike Plaintiff’s Affidavit

 in Support of her Motion for Partial Summary Judgment [Doc. 279] is GRANTED IN PART,

 in accordance with this Court’s discussion herein. Further, all other pending motions

 [Docs. 292–299, 313] are hereby DENIED AS MOOT. The Clerk is DIRECTED to enter

 judgment in favor of the defendant and to STRIKE this action from the active docket of this

 Court.

          It is so ORDERED.

          The Clerk is directed to transmit copies of this Order to counsel of record herein.

          DATED: May 18, 2020.




                                               43
